Citation Nr: 1543671	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  15-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran's claims were originally denied in a March 2010 rating decision.  Notice of that decision was sent to the Veteran by letter dated April 2010.  Within a year of that decision, VA and private treatment records, to include a letter from the Veteran's private physician, were received related to the Veteran's claims.  The Board finds that in light of this evidence being added to the claims file, the March 2010 rating decision is not final and is properly on appeal pursuant to 38 C.F.R. § 3.156(b).  New and material evidence, received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  In reviewing the claims file, the Board finds that evidence added within a year of the March 2010 decision constitutes new evidence with respect to the Veteran's claims.  Thus, the March 2010 denial is properly on appeal.  

The Board notes that new evidence, specifically articles related to the relationship between PTSD and sleep apnea, was added to the record after the issuance of the June 2015 statement of the case.  Thus, the RO has not considered this new evidence.  Since this matter is being remanded, such an opportunity will be provided.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With respect to the Veteran's claim for sleep apnea, the Board finds that a VA examination is necessary to address the articles submitted by the Veteran which show a link between psychiatric conditions and sleep apnea.  The Board further finds that the June 2015 VA examiner did not provide an adequate rationale for the negative opinion and June 2015 addendum opinion with respect to whether the Veteran's sleep apnea was caused or aggravated by his PTSD and/or diabetes mellitus.  

With respect to the Veteran's claim for asthma, a December 2009 VA examiner noted that he could not opine as to whether the Veteran's current asthma was related to his military service without resorting to mere speculation.  The Board finds that this opinion is inadequate.  When an examiner concludes that an etiology opinion is not possible without resorting to speculation, it must be clear on the record that the inability to opine on this question is not the first impression of an uninformed examiner but rather an assessment arrived at after all due diligence in seeking relevant medical information.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the December 2009 VA examiner did not explain why an opinion as to etiology of the Veteran's asthma would be speculative.  Thus, remand is warranted.  


Finally with respect to the Veteran's claims for peripheral neuropathy of bilateral lower extremities, a June 2015 VA examiner found that the Veteran's sensory deficit in bilateral lower extremities was not consistent with diabetic neuropathy.  However, the examiner provided no opinion as to whether such deficit was related to the Veteran's military service or his service-connected diabetes mellitus.  Furthermore, the VA examiner failed to comment on the Veteran's treatment records, specifically a June 2010 private physician's letter, which indicate a diagnosis of peripheral neuropathy.  Thus, remand is warranted for a new VA examination and opinion addressing the Veteran's current diagnosis with respect to the numbness in his bilateral lower extremities and the etiology of such.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner must opine as to the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to or caused by his military service, to include his reports of difficulty sleeping while in service.  

(B)  If not, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused OR aggravated by (permanently increased in severity) his service-connected PTSD.  In this regard, the examiner must comment on the articles of record submitted by the Veteran indicating a link between sleep apnea and psychiatric disorders.  

(C)  If not, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused OR aggravated by (permanently increased in severity) his service-connected diabetes mellitus.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asthma.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma is related to or caused by his military service, to include documented asthma and coughing in service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset of symptoms.  The rationale for any opinion offered should be provided.  

5.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the numbness and tingling in bilateral lower extremities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

The examiner must indicate any diagnosis with respect to the Veteran's bilateral lower extremities, to include reported numbness and decreased sensation.  The examiner should comment on the Veteran's private physician's findings of peripheral neuropathy.  

With respect to any diagnosis found, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to or caused by the Veteran's military service.  

If not, the examiner must opine as to whether any such diagnosis is at least as likely as not (a 50 percent or greater probability) caused OR aggravated by (permanently increased in severity) his service-connected diabetes mellitus.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset of symptoms.  The rationale for any opinion offered should be provided.  

6.  After the above development is completed, re-adjudicate the claims on appeal, taking into account evidence associated with the claims file since the June 2015 statement of the case.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




